Citation Nr: 1013192	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disorder 
characterized by recurrent ear infections and vertigo, to 
include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a November 2008 rating decision in 
which the RO, in relevant part, denied service connection 
for hearing loss, tinnitus, and vertigo.  Insofar as vertigo 
is a symptom rather than a disability in and of itself, the 
issue on the title page has been recharacterized to more 
accurately represent the Veteran's contention.  

The Board notes that, while the Veteran's December 2008 
notice of disagreement also indicated that he disagreed with 
the denial of service connection for a skin rash, on his 
January 2009 VA Form 9, the Veteran indicated that he only 
wanted to perfect appeals to his claims for hearing loss, 
tinnitus, and vertigo.  Therefore, the issue of entitlement 
to service connection for a skin rash is not before the 
Board and will not be addressed herein.


FINDINGS OF FACT

1.  The Veteran likely had significant noise exposure while 
serving as a cannoneer in the Army during the Vietnam War.

2.  Competent medical evidence establishes that the Veteran 
does not have hearing loss in either ear to an extent 
recognized as a disability for VA purposes.

3.  The onset of the Veteran's tinnitus was not until many 
years after his discharge from service and the only medical 
opinion of record is against a finding that the Veteran's 
tinnitus is related to his service.

4.  Although the Veteran reported experiencing repeated ear 
infections accompanied by vertigo after service, there is no 
evidence of a chronic disability of the ear other than 
tinnitus and no evidence that the Veteran's recurrent ear 
infections and vertigo are related to service or to a 
service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 C.F.R. §§ 1110, 1101, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in, or caused or aggravated 
by, the Veteran's service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  The criteria for service connection for a claimed 
disorder characterized by recurrent ear infections and 
vertigo, including as secondary to a service-connected 
disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate his or her 
claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  
In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  The Board notes that 
38 C.F.R. § 3.159 was revised in part, effective May 30, 
2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  The 
third sentence of 38 C.F.R. § 3.159(b)(1), which stated that 
"VA will also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim," 
was removed.  This amendment applies to all applications 
pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing 
of the notice may be cured by sending proper notice prior to 
a re-adjudication of the claim.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements are applicable to 
all five elements of a service connection claim.  Thus, the 
Veteran must be notified that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection for a claimed disability is awarded.  
Dingess, 19 Vet. App. at 486.  

Initially, regarding the claim for service connection for 
hearing loss, as will be explained below, this claim lacks 
legal merit in the absence of a diagnosed disability; 
therefore, VA's duties to notify and assist are not 
applicable to this particular claim on appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

Even so, the Veteran was sent a letter dated in June 2008, 
prior to the rating decision that is the subject of this 
appeal, which satisfied the above notice requirements.  The 
letter explained what evidence was needed in order to 
establish service connection for a claimed disability and 
how VA assigns disability ratings and effective dates.  It 
also explained the respective duties of VA and the claimant 
with respect to obtaining evidence in support of the claims 
herein.

In addition to its duty to provide notice to claimants, VA 
also must make reasonable efforts to assist them in 
obtaining the evidence that is necessary to substantiate 
their claims, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records, service personnel records, and written 
statements that were submitted by the Veteran.  The Veteran 
was also provided a VA audiological evaluation as well as a 
physical examination of his ears.  

The Board acknowledges that the Veteran contends that the 
examination was inadequate because it is not necessary that 
the claimed disabilities needed to have their onset in 
service.  The Board agrees with the Veteran that the claimed 
disabilities did not need to have their onset in service.  
However, the Board finds that the VA examination report as 
amended is adequate for adjudication purposes in that the 
addendum to the VA audiological examination report gave a 
reasonable rationale for the etiological opinions expressed, 
especially in the absence of a hearing disability meeting 
the requirements of 38 C.F.R. § 3.385 and post-service 
medical records showing treatment for the claimed 
disabilities.  In this regard, the Board notes that the 
Veteran did not identify any VA or private treatment for his 
claimed hearing loss, tinnitus, or ear infections and 
vertigo that was sufficient to enable VA to attempt to 
obtain any treatment records, despite the Veteran's receipt 
of the June 2008 pre-decisional VCAA letter and another 
April 2009 letter that specifically requested this 
information after the Veteran alleged on his VA Form 9 that 
he spoke with unnamed "experts" about his hearing loss and 
tinnitus.  "The duty to assist is not always a one way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness 
of this adjudication.  


II. Service Connection

The Veteran contends that he has hearing loss, tinnitus, and 
a disability manifested by recurrent ear infections and 
vertigo as a result of acoustic trauma that he experienced 
in the military.  Alternatively, the Veteran asserts that he 
has a disability manifested by recurrent ear infections and 
vertigo, as secondary to claimed hearing loss and tinnitus.

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in, or caused or 
aggravated by, service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection for some chronic diseases, 
including sensorineural hearing loss, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was 
incurred in, or caused by, service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time 
his claim for VA disability compensation was filed or during 
the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

Under 38 C.F.R. § 3.310 (which was revised effective in 
October 2006), service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. § 3.310.  
Such permits a grant of service connection not only for 
disability caused by a service- connected disability, but 
for the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

For the purpose of applying the laws administered by the 
V.A., hearing impairment is considered to be a disability 
when the auditory threshold in any of the frequencies at 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels of greater; 
or when the auditory threshold for at least three of these 
thresholds are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  
38 C.F.R. § 3.385.

When a claimant seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which he served, his military records, 
and all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).

The Veteran's service treatment records do not reflect that 
he experienced any ear trauma during his service and his 
ears and eardrums were evaluated as normal at his January 
1966 pre-induction and April 1969 separation examinations.  
Audiometric testing during both examinations also revealed 
normal hearing.  

Although the Veteran was not specifically diagnosed with 
hearing loss of either ear during active duty, the Board 
notes that the absence of in-service evidence of hearing 
loss is not fatal to the claim for service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent 
evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385, as noted 
above), and a medically sound basis for attributing such 
disability to service, may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).

In a May 2008 written statement, the Veteran alleged that he 
was exposed to artillery noise during his service.  At times 
after service, he sometimes experienced ear infections, 
ringing in his ears, and intermittent trouble hearing.  

During September 2008 VA examinations, the Veteran reported 
that, during the Vietnam War, he served in a tank unit and 
was subjected to tank fire without the use of hearing 
protection.  He denied occupational and recreational noise 
exposure.  Based on his service personnel records, the Board 
concedes that the Veteran likely had significant noise 
exposure while serving as a cannoneer in the Army during the 
Vietnam War.

In a June 2008 written statement, the Veteran related that 
he began experiencing recurrent ear aches some time in 1970 
or 1971, which is approximately one to two years after his 
discharge from service.  He alleged that, at that time, he 
saw a "Dr. Scott" who told the Veteran that he had "chronic 
vertigo, ear infection [sic], and possible loss of hearing."  
The Veteran related that he has had ear troubles since that 
time which have caused him great distress and have 
interfered with his work.  The Veteran related that he did 
not have any records pertaining to his medical treatment 
because it took place so long ago.

The Veteran's ears were examined by VA in September 2008 and 
he was given an audiological evaluation.  At that time, the 
Veteran complained of occasional difficulty hearing, 
intermittent ear pain in both ears, dizziness, and 
recurrent, bilateral tinnitus.  He denied any familial 
history of hearing loss, ear surgery, or head trauma.  He 
also denied experiencing any ear discharge or the use of any 
medication for the ears.  The Veteran also denied having any 
type of ear surgery.  The Veteran reported that he had 
experienced vertigo since the 1970s and that, over the past 
8 or 9 months, he had experienced daily dizzy spells lasting 
about 20 minutes.  He also reported sharp ear pain that 
onset within the past year.  The Veteran also reported 
experiencing tinnitus which onset within the past year.  He 
described it as "annoying."  

An examination of the ears showed that the Veteran had a 
normal auricle and normal ear canal although there was 
evidence of residuals of an outer ear infection.  The 
tympanic membranes were intact.  There was no tenderness 
over the mastoid nor was there clinical evidence of active 
disease in the external, middle, or inner ear.  Nasal, 
pharyngeal, and laryngeal examinations were normal.  The 
examiner noted that the Veteran had a normal audiometric 
evaluation.  He was diagnosed as having tinnitus, no active 
ear disease, bilateral normal audiometric examination, and 
residual of an outer ear infection, bilaterally.  The 
examiner did not indicate that the Veteran's resolving ear 
infection was in any way related to his military service 
from over 40 years previously. 

On audiological testing, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
20
15
LEFT
30
25
20
20
20

The average pure tone threshold in decibels was 22.5 for the 
right ear and 21.25 in the left ear.  The Veteran was noted 
to have excellent speech recognition in each ear.  His 
speech recognition ability was 96 percent in the right ear 
and 100 percent in the left ear.  

An otoscopy showed clear tympanic membranes in both ears, 
normal middle ear peak pressure in both ears with high 
compliance in the right ear, contra lateral acoustic 
reflexes present at expected levels in the right ear.  The 
audiologist could not evaluate this in the left ear due to 
excessive artifact.  The audiologist concluded that the 
Veteran did not have disabling hearing loss at the tested 
levels and that intermittent test results were consistent 
with normal tympanic membrane mobility in the left ear and a 
flaccid tympanic membrane in the right ear.  Stimulus 
testing was consistent with normal auditory function in the 
right ear but could not be determined in the left ear due to 
excessive artifact.  The audiologist diagnosed tinnitus but 
no other ear disorder.  

In a May 2009 addendum, the September 2008 VA audiologist 
opined that the Veteran's tinnitus was not caused by his 
military service because there was no evidence of complaints 
of tinnitus in the Veteran's service treatment records and 
because he had reported during his VA examination that his 
tinnitus did not have its onset until approximately a year 
prior to the VA examination (more than 40 years after his 
discharge from service); the Veteran's hearing was normal at 
the time of his separation examination; and there was no 
current ear condition that supported a link between the 
Veterans' service and his tinnitus.  She also reiterated 
that the Veteran's claimed hearing loss was not disabling 
pursuant to the relevant VA guidelines.  

On his VA Form 9 dated in January 2009 the Veteran alleged 
that he believed that his hearing examination was inadequate 
based on "talking with experts in the field" who allegedly 
told him that hearing loss and tinnitus can have a delayed 
onset.  However, as previously noted, while the Veteran was 
asked to identify these experts he declined to do so. 

	(a)  Hearing Loss

As shown above, the Veteran does not meet the criteria for 
hearing loss in either ear as defined in 38 C.F.R. § 3.385.  
Significantly, the Veteran has not presented competent, 
probative evidence with numerical audiometric testing 
results that meet the requirements of that regulation for 
either ear.  Therefore, the Board finds that the Veteran 
does not have a hearing loss disability in either ear for VA 
purposes.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Accordingly, where, as here, the 
competent, probative evidence establishes that the Veteran 
does not have hearing loss to the extent needed to 
constitute a disability under section 3.385, the current 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
hearing loss must be denied because the first essential 
criterion for a grant of service connection-evidence of 
current disability-has not been met.



	(b)  Tinnitus

As noted above, the Veteran reported experiencing tinnitus 
that had its onset approximately 40 years after his service.  
The VA audiologist who examined the Veteran opined that the 
Veteran's tinnitus was not related to his service.  She gave 
a reasonable rationale for her opinion, which included the 
delayed onset of the Veteran's tinnitus, the fact that his 
hearing was normal at the time of his discharge from 
military service, and the lack of any abnormality of the ear 
suggestive of a relationship between the Veteran's current 
tinnitus and his service more than 40 years ago.  There is 
no conflicting medical opinion of record.

The Veteran indicated that he believes that his tinnitus is 
related to his exposure to noise from artillery and/or tank 
guns during his service and he is competent to report that 
he experiences bilateral ringing in his ears.  In Charles v. 
Principi, 16 Vet. App. 370 (2002), the Court determined that 
tinnitus is the type of disorder associated with symptoms 
capable of lay observation.  However, as a layperson the 
Veteran is not competent to provide an expert opinion 
concerning the etiology thereof.  See, e.g. Wallin v. West, 
11 Vet. App. 509, 514 (1998).  See also, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Moreover, while 
the Veteran indicated that he spoke to unnamed "experts" who 
he alleges supported his opinion, he did not identify these 
purported experts or provide copies of any such expert 
opinions.  Thus, the Board finds that the only medical 
opinion evidence of record is against the Veteran's claim 
for service connection for tinnitus.  As such the 
preponderance of the evidence is against the claim; and it 
will be denied.

	(c) Disorder Characterized by Recurrent Ear Infections 
and Vertigo,
         Including as Secondary to Hearing Loss and/or Tinnitus

Likewise, there is no evidence that the Veteran's claimed 
recurrent ear infections and episodic vertigo are related to 
his military service.  While an examination of the Veteran's 
ears indicated that he had residuals of an outer ear 
infection, the examination of his ears was otherwise normal 
and no active disability of the ears was diagnosed other 
than tinnitus.  Moreover, the ear disease examiner did not 
indicate that there was any link between the Veteran's ear 
infections and vertigo and anything that occurred during the 
Veteran's service.  The Veteran admitted that his ear 
infections and vertigo did not begin until more than a year 
after his discharge from service.  Moreover, there is no 
medical opinion providing any link between the Veteran's 
claimed recurrent ear infections and vertigo and his 
military service.  

Further, service connection for an ear disorder 
characterized by recurrent ear infections and vertigo cannot 
be granted as being secondary to hearing loss or tinnitus, 
as service connection has not been granted for either 
disease.  The Veteran is service connected for posttraumatic 
stress disorder (PTSD) and a chin scar.  However, he has not 
asserted that any of the above claimed disabilities are the 
result of, or were aggravated by, his current service-
connected disabilities.  Nor is there a medical opinion to 
that affect.

The Veteran's personal opinion that his ear infections and 
vertigo are related to his service is insufficient to 
provide competent evidence of a nexus between these symptoms 
and his military service.  As previously discussed, while 
the Veteran is competent to report his observable symptoms, 
there is no evidence that he has the requisite training or 
credentials to provide an expert opinion diagnosing, or 
explaining the etiology of, any claimed medical condition.  
See, e.g., Espiritu, 2 Vet. App. at. 494-495.  In any event, 
as previously discussed, there is no evidence that the 
Veteran's susceptibility to ear infections and vertigo have 
resulted in an ear disability that is related to service or 
to a service-connected disability.  Thus the evidence does 
not support service connection for a disability 
characterized by recurrent ear infections and vertigo.

With respect to all of the Veteran's contentions above, the 
Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran 
when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine is inapplicable in the instant case 
because the preponderance of the evidence is against all of 
the Veteran's claims.  See, e.g., Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a disability characterized by 
recurrent ear infections and vertigo, to include as 
secondary to a service-connected disability, is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


